Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 1 is  objected to because of the following informalities:
In claim 1, line 4, “for to” should be --to--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasahara et al. (20110088545).  Sasahara et al. discloses (claims 1, 4, and 7) a work vehicle with a rear axle a hydraulic continuously variable transmission HST including a movable swash plate (paragraph [0104], not shown) and an arm 65 configured to change an inclination angle of the movable swash plate to change a gear ratio, an actuator 40,50 configured to generate power to enable movement of the arm 65, and an inclination angle detection unit 201 configured to detect the (claim 2) at least a part of the actuator 40,50 is disposed at a higher position than a height of the center of the rear axle of the rear wheel, (claim 3) at least a part of the inclination angle detection unit 201 is disposed at a higher position than the actuator 40,50, (claim 5) the inclination angle detection unit 201 includes a potentiometer, and (claim 6) the center of the rear axle is associated with a longitudinal axis of the rear axle.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other work vehicles with continuously variable transmissions and actuators to change the inclination angles of pump swash plates.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745            
September 30, 2021